EXHIBIT 13.0 HABERSHAM BANCORP AND SUBSIDIARIES Consolidated Financial Statements December 31, 2009, 2008 and 2007 (with Independent Accountants’ Report thereon) REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS To the Board of Directors and Stockholders Habersham Bancorp and Subsidiaries Cornelia, Georgia We have audited the accompanying consolidated balance sheets of Habersham Bancorp and subsidiaries as of December 31, 2009 and 2008, and the related consolidated statements of operations, comprehensive income, changes in stockholders’ equity and cash flows for each of the three years in the period ended December 31, 2009. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Habersham Bancorp and subsidiaries as of December 31, 2009 and 2008, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that Habersham Bancorp will continue as a going concern.As discussed in Note 3 to the financial statements, the quantitative measures established by regulation to ensure capital adequacy require the Company’s subsidiary, Habersham Bank (the “Bank”), to maintain minimum amounts and ratios of total and Tier I capital (as defined in the regulations) to risk-weighted assets (as defined), and of Tier I capital (as defined) to average assets (as defined).At December 31, 2009, the Habersham Bank’s total capital to risk-weighted assets and Tier I Capital to average assets ratios are below the required levels.In addition, the Bank has suffered recurring operating losses.The Bank has filed a capital plan with the Georgia Department of Banking and Finance outlining its plans for attaining the required levels of regulatory capital.To date, notification for the Georgia Department of Banking and Finance regarding acceptance or rejection of its capital plan has not been received.Failure to meet the capital requirements and interim capital targets included in the capital plan exposes the Bank to regulatory sanctions that may include restrictions on operations and growth, mandatory asset dispositions, and seizure of the institution.These matters raise substantial doubt about the ability of Habersham Bancorp to continue as a going concern.The ability of Habersham Bancorp to continue as a going concern is dependent on many factors, one of which is regulatory action, including acceptance of the Bank’s capital plan.Management’s plans in regard to these matters are described in Note 3. The accompanying financial statements do not include any adjustments that would be necessary should Habersham Bancorp be unable to continue as a going concern. \s\Porter Keadle Moore, LLP Atlanta, Georgia March29, 2010 Habersham Bancorp and Subsidiaries Consolidated Balance Sheets December 31, 2009 and 2008 Assets Cash and due from banks $ Federal funds sold - Cash and cash equivalents Investment securities available for sale Investment securities held to maturity, estimated fair value of $902,617 and $1,052,829 Other investments Loans, net of allowance for loan loss of$12,106,070 and $12,167,645 Premises and equipment, net Bank property held for sale - Accrued interest receivable Other real estate Cash surrender value of life insurance Income tax receivable Other assets Total assets $ Liabilities and Stockholders’ Equity Deposits: Noninterest-bearing demand $ Money market and NOW accounts Savings Time ($100,000 and over) Other time Total deposits Short-term borrowings Federal funds purchased and securities sold under repurchase agreements Federal Home Loan Bank advances Accrued interest payable Other liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock – 10,000,000 shares authorized Series A:No parvalue; 10,000 shares authorized: No shares issued and outstanding at December 31, 2009 and3,000 shares issued and outstanding at December 31, 2008 - Series B:No par value; 4,000 shares authorized;4,000 shares issued and outstanding at December 31, 2009 and no shares issued and outstanding at December 31, 2008 - Common stock, $1.00 par value; 10,000,000 shares authorized; 2,818,593 shares issued and outstanding Additional paid-in capital Retained (deficit) earnings ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ See accompanying notes to consolidated financial statements and report of independent registered public accountants. - 2 - Habersham Bancorp and Subsidiaries Consolidated Statements of Operations For the Years Ended December 31, 2009, 2008 and 2007 Interest income: Loans $ Investments: Taxable securities Tax exempt securities Other investments Federal funds sold Total interest income Interest expense: Time deposits, $100,000 and over Other deposits Federal funds purchased and securities sold under repurchase agreements Short-term and other borrowings, primarily FHLB advances Total interest expense Net interest income Provision for loan losses Net interest (loss) income after provision for loan losses ) ) Noninterest income: Mortgage origination income Service charges on deposit accounts Other service charges and commissions Securities gains (losses), net Gain (loss) on sale and impairment of other investments, net - - Gain on sale of subsidiary – Advantage Insurers, Inc. - - Income from life insurance Trust services fees Other income Total noninterest income Noninterest expense: Salaries and employee benefits Goodwill impairment - - Occupancy expenses Losses on sales, write-downs and other expenses on other real estate Loss (gain) on sales and disposals of premises and equipment, net ) Computer services Telephone Leased equipment expense Other Total noninterest expense (Loss) earnings before income taxes ) ) Income tax (expense) benefit ) ) Net(loss) earnings ) ) Preferred stock dividends ) - - (Loss) earnings available to common stockholders $ ) ) (Loss) earnings per common share – basic and diluted $ ) ) Weighted average number of common shares outstanding Weighted average number of common and common equivalent shares outstanding See accompanying notes to consolidated financial statements and report of independent registered public accountants. - 3 - Habersham Bancorp and Subsidiaries Consolidated Statements of Comprehensive Income For the Years Ended December 31, 2009, 2008 and 2007 Net (loss) earnings $ ) ) Other comprehensive income: Unrealized holding gains on investment securities available for sale arising during period Unrealized holding gains (losses) on derivative financial instruments classified as cash flow hedges arising during the period ) ) Reclassification adjustment for gains on investment securities available for sale included in operations ) ) ) Total other comprehensive income before tax Income taxes related to other comprehensive income: Unrealized holding gains on investment securities available for sale arising during period ) ) ) Unrealized holding (gains) losses on derivative financial instruments classified as cash flow hedges arising during the period ) Reclassification adjustment for gains (losses) on investment securities available for sale Total income taxes related to other comprehensive income ) ) ) Total other comprehensive income, net of tax Total comprehensive (loss) income $ ) ) See accompanying notes to consolidated financial statements and report of independent registered public accountants. - 4 - Habersham Bancorp and Subsidiaries Consolidated Statements of Changes in Stockholders’ Equity For the Years Ended December 31, 2009, 2008 and 2007 Preferred Stock Series A Preferred Stock Series B Common Stock Additional Paid-in Capital Retained Earnings (Deficit) Accumulated Other Comprehensive Income (Loss) Total Balance, December 31, 2006 $
